  Case 7:20-cv-00069-O-BP Document 7 Filed 07/22/20               Page 1 of 1 PageID 13



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                             WICHITA FALLS DIVISION

 KACI JANELLE HINTZ,                           §
                                               §
         Plaintiff,                            §
                                               §
 v.                                            §     Civil Action No. 7:20-cv-00069-O-BP
                                               §
 TEXAS DEPARTMENT OF CHILD                     §
 AND FAMILY SERVICES,                          §
                                               §
         Defendant.                            §

      ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case (ECF No. 6), issued on July 7, 2020. No objections were filed, and the Magistrate

Judge’s Recommendation is ripe for review. The District Judge reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the undersigned District Judge

believes that the Findings and Conclusions of the Magistrate Judge are correct, and they are

accepted as the Findings and Conclusions of the Court.

        Accordingly, the Court DISMISSES without prejudice Plaintiff’s Complaint for failure

to prosecute or comply with court orders.

        SO ORDERED on this 22nd day of July, 2020.


                                                   _____________________________________
                                                   Reed O’Connor
                                                   UNITED STATES DISTRICT JUDGE




                                               1
